Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-19, and 21 have been examined and rejected. This Office action is responsive to the amendment filed on 09/06/2022, which has been entered in the above identified application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-19, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

The independent claim 1 recites “building a non-hierarchical graph from at least one products, the graph comprising nodes and edges between nodes, a node representing a part of the product to be assembled and an edge representing a relationship between a pair of parts represented by nodes”. This limitation, given its broadest reasonable interpretation, encompasses steps which can be performed mentally with the use of pen and paper. For example, a user could draw a graph comprising nodes and edges on a piece of paper. The claim 1 further recites the limitation of “obtaining a part of the product to be completed”, This limitation, given its broadest reasonable interpretation, encompasses a user mental judgement process by looking at a product part. The claim 1 further recites the limitation of “performing, upon user action, a selection on the obtained part”. This limitation, given its broadest reasonable interpretation, encompasses steps which can be performed mentally with the use of pen and paper. For example, a user could circle a node of a graph on a piece of paper. The claim 1 further recites the limitation of “identifying in the graph a node representing the selected part and one or more nodes that have the closest relationships to the node representing the selected part”. This limitation, given its broadest reasonable interpretation, encompasses an opinion step which can be performed mentally by a user, for example, to decide on an adjacent node of a circled node in a drawn graph. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim 1 recites “a computer-implemented method of assembling parts of a product”, and “…, by a processor”. This additional element of a generic computer with a processor, a memory, and a network interface only amount to mere instructions to apply the exception using a generic computer component to perform a method of assembling task. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method of assembling parts of a product without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The independent claim 13 is rejected similarly as claim 1 as above. The claim additionally recites “non-transitory computer readable medium having stored thereon a computer program comprising instructions for implementing a method of assembling parts of a product by a processor”. This additional element of a generic computer component which is a type of computer memory. These elements only amount to mere instructions to apply the exception using a generic computer component to perform a computer method of assembling task. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer memory to store instruction of assembling parts of a product without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The independent claim 14 is rejected similarly as claim 1 as above. The claim additionally recites “a system comprising: a processor coupled to a memory and a graphical user interface, the memory having recorded thereon a computer program for assembling parts of a product”. This additional element of a generic computer system with a processor, memory, and user interface. These elements only amount to mere instructions to apply the exception using a generic computer system to perform a computer method of assembling task. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system to implement instruction of assembling parts of a product without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer system. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claim 2 recites “performing the selection on the obtained part further comprises identifying a location on the obtained part of the product”. This limitation, given its broadest reasonable interpretation, encompasses an opinion step which can be performed mentally by a user, for example, to decide on a location of a product part. The claim 2 further recites the limitation of “identifying in the graph the node representing the selected part comprises identifying in the graph the node with the identified location on the obtained part”. This limitation, given its broadest reasonable interpretation, encompasses an opinion step which can be performed mentally by a user, for example, to decide on the location of a node in a drawn graph. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim 2 recites “the computer-implemented method”. These elements only amount to mere instructions to apply the exception using a generic computer component to perform a method. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claim 3 recites “identifying the location on the obtained part comprises computing an intersection between a geometry of the part and ray traced upon user action”. This limitation, given its broadest reasonable interpretation, encompasses a mathematical calculation of a drawn graph nodes. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim 3 recites “the computer-implemented method”. These elements only amount to mere instructions to apply the exception using a generic computer component to perform a method. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claims 4, 15, and 16 recite “identifying the one or more nodes that have the closest relationships to the node representing the selected part”. This limitation, given its broadest reasonable interpretation, encompasses an opinion step which can be performed mentally by a user, for example, to decide on an adjacent node of a selected node. The claims further recite “obtaining signatures of the nodes of the graph that are connected with an edge to the node representing the selected part”. This limitation, given its broadest reasonable interpretation, encompasses an opinion step which can be performed mentally by a user, for example, to decide on a common attribute of two connected nodes in a graph, such as node color. The claims further recite “identifying one or more most similar signatures with the signature of the node representing the selected part”. This limitation, given its broadest reasonable interpretation, encompasses an opinion step which can be performed mentally by a user, for example, to decide on the most similar common attribute of connected nodes of a node in a graph, such as a part orientation.
This judicial exception is not integrated into a practical application. In particular, the claims recite “the computer-implemented method”. These elements only amount to mere instructions to apply the exception using a generic computer component to perform a method. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claim 5 recites “identifying the one or more nodes that have the closest relationships to the node representing the selected part”. This limitation, given its broadest reasonable interpretation, encompasses an opinion step which can be performed mentally by a user, for example, to decide on a very adjacent node of a selected node. The claims further recite “identifying an orientation associated with the part of the product to be completed and associating identified orientations with each of the one or more nodes that have the closest relationships to the node representing the selected part”. This limitation, given its broadest reasonable interpretation, encompasses an opinion step which can be performed mentally by a user, for example, to decide on orientations of two connected nodes in a graph. The claims further recite “identifying, among the one or more similar signatures, at least one signature whose orientation matches with the orientation of the obtained part of the product”. This limitation, given its broadest reasonable interpretation, encompasses an opinion step which can be performed mentally by a user, for example, to decide on the most similar common orientation of connected nodes of a node in a graph.
This judicial exception is not integrated into a practical application. In particular, the claims recite “the computer-implemented method”. These elements only amount to mere instructions to apply the exception using a generic computer component to perform a method. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claims 6, 17, 18, and 19 recite “the identified location on the obtained part comprises a functional zone of the obtained part, a functional zone of the obtained part comprising a fit relationship with another part”. This limitation, given its broadest reasonable interpretation, encompasses a judgement step which can be performed mentally by a user, for example, to decide that two adjacent part has a fit relationship with each other. 
This judicial exception is not integrated into a practical application. In particular, the claims recite “the computer-implemented method”. These elements only amount to mere instructions to apply the exception using a generic computer component to perform a method. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claim 7 recites “the fit relationship of a functional zone defines a standardized connection between two parts”. This limitation, given its broadest reasonable interpretation, encompasses a judgement step which can be performed mentally by a user, for example, to judge what type of fit relationship between two adjacent parts. 
This judicial exception is not integrated into a practical application. In particular, the claims recite “the computer-implemented method”. These elements only amount to mere instructions to apply the exception using a generic computer component to perform a method. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claim 8 recite “the identified one or more nodes have the best fit with the node representing the selected part.”. This limitation, given its broadest reasonable interpretation, encompasses a judgement step which can be performed mentally by a user, for example, to decide that two part which fits each other well. 
This judicial exception is not integrated into a practical application. In particular, the claims recite “the computer-implemented method”. These elements only amount to mere instructions to apply the exception using a generic computer component to perform a method. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claim 9 recites “identifying the one or more nodes having the best fit comprises identifying the one or more nodes having the closest clashes with the less interferences”. This limitation, given its broadest reasonable interpretation, encompasses a judgement step which can be performed mentally by a user, for example, to judge two adjacent parts which has a mating relationship with each other. 
This judicial exception is not integrated into a practical application. In particular, the claims recite “the computer-implemented method”. These elements only amount to mere instructions to apply the exception using a generic computer component to perform a method. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claim 10 recites “a relationship represented by an edge is one selected among: a father/child relationship that represents a hierarchy between a pair of parts; a neighbor relationship that represents a distance between a pair of parts; a similar shape relationship that represents a global or local similarity in form of a pair of parts; a similar function relationship that represents local equivalence of connections between two parts”. This limitation, given its broadest reasonable interpretation, encompasses a step which can be performed with the user of pen and paper, for example, to draw a type of connection line representing different types of nodes relationship between nodes. 
This judicial exception is not integrated into a practical application. In particular, the claims recite “the computer-implemented method”. These elements only amount to mere instructions to apply the exception using a generic computer component to perform a method. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claim 11 recites “building the non-hierarchical graph from at least one product”. This limitation, encompasses a step which can be performed with the user of pen and paper, for example, to draw a nodes connection graph on a piece of paper. The claim further recites “for each part of each product, computing one or more signatures that have a metric”. This limitation, given its broadest reasonable interpretation, encompasses a mathematical calculation. The claim further recites “for each part of each product, computing one or more signatures that have a metric”. This limitation, given its broadest reasonable interpretation, encompasses a mathematical calculation. The claim further recites “for each pair of parts of the products having a common metric: defining an edge between the nodes representing the pair of parts; and associating a type of relationship and a weight that is a value representing the distance between the values of the common metric”. This limitation, given its broadest reasonable interpretation, encompasses a step which can be performed with the user of pen and paper, for example, to draw a type of connection line representing different types of nodes relationship between nodes.
This judicial exception is not integrated into a practical application. In particular, the claims recite “the computer-implemented method”. These elements only amount to mere instructions to apply the exception using a generic computer component to perform a method. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claim 12 recites “an edge is defined between the parts of a pair when the distance is greater that a minimal distance”. This limitation, given its broadest reasonable interpretation, encompasses a judgement step which can be performed mentally by a user, for example, to judge a connection line is longer than a distance.
This judicial exception is not integrated into a practical application. In particular, the claims recite “the computer-implemented method”. These elements only amount to mere instructions to apply the exception using a generic computer component to perform a method. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claim 21 recites “assembling parts of the product includes assembling the parts of the product”. This limitation, given its broadest reasonable interpretation, encompasses a step which can be performed with the user of pen and paper, for example, to connect two parts of a product by drawing. 
This judicial exception is not integrated into a practical application. In particular, the claim recites “in computer aided design”. These elements only amount to mere instructions to apply the exception using a generic computer component to perform a computer design application method. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-10, and 13-14 are rejected under AIA  35 U.S.C §103 as being unpatentable over Abe et al. (US 20110273447 A1, hereinafter Abe) in view of Yang et al. (US 20150347572 A1, hereinafter Yang).

As to independent claims 1, 13 and 14, Abe teaches a computer-implemented method of assembling parts of a product (paragraph [0002], a connection-relation 
deciding program, a computer aiding apparatus, and a computer aiding method; paragraph [0077], FIG. 12A that illustrates the component assembly), comprising: 
building a non-hierarchical graph from at least one products, the graph comprising nodes and edges between nodes, a node representing a part of the product to be assembled and an edge representing a relationship between a pair of parts represented by nodes (paragraph [0077], the models FIG. 12A, FIG. 12B, and FIG. 12C that illustrate the connection relation among the components are created quickly; The reference symbols a to h in FIGS. 12A to 12C are components; As illustrated in FIG. 12, models that illustrate the connection relation among the components a to h used for the mechanical component designing, etc., includes an input model; a to h are nodes represents product components, the connection line such as from a to c is an edge; FIG. 12B is the non-hierarchical graph); 
obtaining a part of the product to be completed (paragraph [0065], the interfering-component search unit 244 separates the bonding component including bounding box that is calculated by the bonding-component-including-shape calculating unit 243 into a plurality of polygons (Step S21)); 
performing, upon user action, a selection on the obtained part (paragraph [0049], As illustrated in FIG. 7B, the interfering-component search unit 244 selects, from the pieces of the component information stored in the 3D model database 231, the piece of the component information assigned to the component A and separates the 3D shape that is included in the piece of the component information assigned to the selected component A into a plurality of polygons); and 
a node representing the selected part and one or more nodes that have the closest relationships to the node representing the selected part (paragraph [0077], FIG. 12B, and FIG. 12C that illustrate the connection relation among the components).
Abe does not teach:
identifying in the graph a node and one or more nodes that have the closest relationships to the node.
	Yang teaches:
identifying in the graph a node (paragraph [0020], The product graph can include a plurality of nodes. Each of the plurality of nodes can include an entity value key, one or more entity names, and an entity name count for each of the one or more entity names; determining a matching node of the plurality of nodes of the product entity graph that corresponds to the k-gram and determining a derived entity name for the product from the one or more entity names of the matching node based at least in part on the entity name counts corresponding to the one or more entity names) and one or more nodes that have the closest relationships to the node (paragraph [0038], Each of the edges (e.g., 420-425) can connect two nodes (e.g., 410-413), and can represent that each of product entities represented by the two nodes co-occur in the same product).
Since Abe teaches a method of assembling parts of a product, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate identifying in the graph a node and one or more nodes that have the closest relationships to the node, as taught by Yang, as the prior arts are in the same application field of product information graph representation, and Yang further teaches identifying a node in a graph. By incorporating Yang into Abe would improve the integrity of Abe’s system by allowing to determining structured product information for a product from a product description (Yang, paragraph [0022]).

As to dependent claim 2, the rejection of claim 1 is incorporated. Abe teaches the computer implemented-method of claim 1, wherein performing the selection on the obtained part further comprises identifying a location on the obtained part of the product, and wherein the node representing the selected part comprises the node with the identified location on the obtained part (paragraph [0065], The interfering-component search unit 244 then selects, from the 3D model database 231, a piece of component information assigned to one component that is arranged within the certain range measured from the arrangement position of the specified bonding component (Step S22) and separates the 3D shape that is included in the selected piece of the component information into a plurality of polygons).
Abe does not teach:
identifying in the graph the node.
	Yang teaches:
identifying in the graph a node (paragraph [0020], The product graph can include a plurality of nodes. Each of the plurality of nodes can include an entity value key, one or more entity names, and an entity name count for each of the one or more entity names; determining a matching node of the plurality of nodes of the product entity graph that corresponds to the k-gram and determining a derived entity name for the product from the one or more entity names of the matching node based at least in part on the entity name counts corresponding to the one or more entity names).
Since Abe teaches a method of assembling parts of a product, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate identifying in the graph a node, as taught by Yang, as the prior arts are in the same application field of product information graph representation, and Yang further teaches identifying a node in a graph. By incorporating Yang into Abe would improve the integrity of Abe’s system by allowing to determining structured product information for a product from a product description (Yang, paragraph [0022]).

As to dependent claim 6, the rejection of claim 2 is incorporated. Abe teaches the computer-implemented method of claim 2, wherein the identified location on the obtained part comprises a functional zone of the obtained part, a functional zone of the obtained part comprising a fit relationship with another part (paragraph [0049], the interfering-component search unit 244 selects, from the pieces of the component information stored in the 3D model database 231, the piece of the component information assigned to the component A and separates the 3D shape that is included in the piece of the component information assigned to the selected component A into a plurality of polygons. In this example, the component A has 3D-shape polygons a.sub.1 and a.sub.2).

As to dependent claim 7, the rejection of claim 6 is incorporated. Abe teaches the computer-implemented method of claim 6, wherein the fit relationship of a functional zone defines a standardized connection between two parts (paragraph [0050], the interfering-component search unit 244 determines whether any polygon that is a section of the 3D shape included in the piece of the component information assigned to the selected component A intersects with any polygon that is a section of the bonding component including bounding box X).

As to dependent claim 8, the rejection of claim 1 is incorporated. Abe teaches the computer-implemented method of claim 1, wherein the identified one or more nodes have the best fit with the node representing the selected part (paragraph [0027], the including-shape calculating unit 12 searches from the storage unit 11 for a piece of component information assigned to a bonding component N that bonds components together, and calculates an including shape X so that the including shape X includes the 3D-model shape of the bonding component N that is included in the piece of the component information found).

As to dependent claim 9, the rejection of claim 8 is incorporated. Abe teaches the computer-implemented method of claim 8, wherein identifying the one or more nodes having the best fit comprises identifying the one or more nodes having the closest clashes with the less interferences (paragraph [0026], The interference-component search unit 13 searches, using an arrangement position of the including shape that is calculated by the including-shape calculating unit 12, for any piece of component information assigned to any component that interferes with the including shape from the storage unit 11).

As to dependent claim 10, the rejection of claim 1 is incorporated. Abe teaches the computer-implemented method of claim 1, wherein a relationship represented by an edge is one selected among: 
a father/child relationship that represents a hierarchy between a pair of parts; 
a neighbor relationship that represents a distance between a pair of parts (paragraph [0077], the models FIG. 12B illustrates the connection relation among the components); 
a similar shape relationship that represents a global or local similarity in form of a pair of parts; 
a similar function relationship that represents local equivalence of connections between two parts.


Claims 3, and 17 are rejected under AIA  35 U.S.C §103 as being unpatentable over Abe et al. (US 20110273447 A1, hereinafter Abe) in view of Yang et al. (US 20150347572 A1, hereinafter Yang) and in view of Segasby et al. (US 20150042654 A1, hereinafter Segasby).

As to dependent claim 3, the rejection of claim 2 is incorporated. Abe/Yang does not teach the computer-implemented method of claim 2, wherein identifying the location on the obtained part comprises computing an intersection between a geometry of the part and ray traced upon user action.
Segasby teaches:
identifying the location on the obtained part comprises computing an intersection between a geometry of the part and ray traced upon user action (paragraph [0043], determine an object intersection point of the ray with said object and trace a further ray either being a reflection of the ray from the object or being normal to the surface of the object at said object intersection point, and determine a surface intersection point of the further ray with said surface).
Since Abe/Yang teaches a method of assembling parts of a product, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate identifying the location on the obtained part comprises computing an intersection between a geometry of the part and ray traced upon user action, as taught by Segasby, as the prior arts are in the same application field of product information graph representation, and Segasby further teaches user interface display operation. By incorporating Segasby into Abe/Yang would expand the utility of Abe/Yang’s system by allowing creating and adjusting lighting for 3D objects in computer graphics (Segasby, paragraph [0026]).

As to dependent claim 17, the rejection of claim 3 is incorporated. Abe teaches the computer-implemented method of claim 3, wherein the identified location on the obtained part comprises a functional zone of the obtained part, a functional zone of the obtained part comprising a fit relationship with another part (paragraph [0049], the interfering-component search unit 244 selects, from the pieces of the component information stored in the 3D model database 231, the piece of the component information assigned to the component A and separates the 3D shape that is included in the piece of the component information assigned to the selected component A into a plurality of polygons. In this example, the component A has 3D-shape polygons a.sub.1 and a.sub.2).

Claim 16 is rejected under AIA  35 U.S.C §103 as being unpatentable over Abe et al. (US 20110273447 A1, hereinafter Abe) in view of Yang et al. (US 20150347572 A1, hereinafter Yang) and in view of Segasby et al. (US 20150042654 A1, hereinafter Segasby) and in view of Decker et al. (US 20080307301 A1, hereinafter Decker).

As to dependent claim 16 the rejection of claim 3 is incorporated. Abe teaches the computer-implemented method of one claim 3, wherein identifying the one or more nodes that have the closest relationships to the node representing the selected part comprises: the nodes of the graph that are connected with an edge to the node representing the selected part (paragraph [0077], FIG. 12B, and FIG. 12C that illustrate the connection relation among the components), and Yang teaches identifying the one or more nodes (paragraph [0020], The product graph can include a plurality of nodes. Each of the plurality of nodes can include an entity value key, one or more entity names, and an entity name count for each of the one or more entity names; determining a matching node of the plurality of nodes of the product entity graph that corresponds to the k-gram and determining a derived entity name for the product from the one or more entity names of the matching node based at least in part on the entity name counts corresponding to the one or more entity names).
Abe/Yang/Segasby does not teach:
obtaining signatures of the nodes of the graph; and 
identifying one or more most similar signatures with the signature of the node.
	Decker teaches:
obtaining signatures of the nodes of the graph (paragraph [0068], a signature for the identified portion can be determined (215) and subsequently generated); and 
identifying one or more most similar signatures with the signature of the node (paragraph [0109], if a particular branch node in the DOM is similar in nature to a branch node in the signature, it can be assumed that the children or leaf nodes rooted by the branch node are similar).
Since Abe/Yang/Segasby teaches a method of assembling parts of a product, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate obtaining signatures of the nodes of the graph; and identifying one or more most similar signatures with the signature of the node, as taught by Decker, as the prior arts are in the same application field of product information graph representation, and Decker further teaches node signatures. By incorporating Decker into Abe/Yang/Segasby would expand the utility of Abe/Yang/Segasby’s system by allowing creating and adjusting lighting for 3D objects in computer graphics (Decker, paragraph [0109]).

Claims 4, 15, and 18 are rejected under AIA  35 U.S.C §103 as being unpatentable over Abe et al. (US 20110273447 A1, hereinafter Abe) in view of Yang et al. (US 20150347572 A1, hereinafter Yang) and in view of Yoon et al. (US 20190274554 A1, hereinafter Yoon).

As to dependent claims 4 (15), the rejection of claim 1(14) is incorporated. Abe teaches the computer-implemented method of one claim 1(14), wherein identifying the one or more nodes that have the closest relationships to the node representing the selected part comprises: the nodes of the graph that are connected with an edge to the node representing the selected part (paragraph [0077], FIG. 12B, and FIG. 12C that illustrate the connection relation among the components).
Abe/Yang does not teach:
obtaining signatures of the nodes of the graph that are connected with an edge to the node; and 
identifying one or more most similar signatures with the signature of the node.	
Yoon teaches:
obtaining signatures of the nodes of the graph that are connected with an edge to the node (paragraph [0095], Referring to FIG. 6, when a total of 10 persons belong to the first group 510 and a person denoted by “61” is regarded as the user, 5 persons directly connected to the user (i.e., persons corresponding to nodes respectively denoted by “44”, “350”, “392”, “1868053”, and “1681300”) may be regarded as persons having similar constitutions to the user in the first group 510; “44”, “350”, “392”, “1868053”, and “1681300”) are the connected nodes by one edge); and 
identifying one or more most similar signatures with the signature of the node (paragraph [0095], a person corresponding to the node “1868053” located at the shortest distance from “61” may be regarded as a person having the most similar constitution to the user because the distance between nodes is the similarity therebetween; the node “1868053” has the most similar constitution as the node “61”).	
Since Abe/Yang teaches a method of assembling parts of a product, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate obtaining signatures of the nodes of the graph that are connected with an edge to the node, and identifying one or more most similar signatures with the signature of the node, as taught by Yoon, as the prior arts are in the same application field of node/edge connected graph representation, and Yoon further teaches similar nodes connection. By incorporating Yoon into Abe/Yang would expand the utility of Abe/Yang’s system by allowing a similarity map output when a user data receiver receives information about the number of groups (Yoon, paragraph [0090]).


As to dependent claim 18, the rejection of claim 4 is incorporated. Abe teaches the computer-implemented method of claim 4, wherein the identified location on the obtained part comprises a functional zone of the obtained part, a functional zone of the obtained part comprising a fit relationship with another part (paragraph [0049], the interfering-component search unit 244 selects, from the pieces of the component information stored in the 3D model database 231, the piece of the component information assigned to the component A and separates the 3D shape that is included in the piece of the component information assigned to the selected component A into a plurality of polygons. In this example, the component A has 3D-shape polygons a.sub.1 and a.sub.2).

Claim 11 is rejected under AIA  35 U.S.C §103 as being unpatentable over Abe et al. (US 20110273447 A1, hereinafter Abe) in view of Yang et al. (US 20150347572 A1, hereinafter Yang) and in view of Prakhar al. (“Assembly-based conceptual 3D modeling with unlabeled components using probabilistic factor graph”, hereinafter Prakhar, IDS document).

As to dependent claim 11, the rejection of claim 1 is incorporated. Abe/Yang does not teach the computer-implemented method of claim 1, wherein building the non- hierarchical graph from at least one product comprises: 
for each part of each product, computing one or more signatures that have a metric; for each pair of parts of the products having a common metric: 
defining an edge between the nodes representing the pair of parts; and associating a type of relationship and a weight that is a value representing the distance between the values of the common metric.
Prakhar teaches:
building the non-hierarchical graph from at least one products (Page 48, Section 5, We model the probability distribution over the set of components to be added to assembly using factor graphs. Factor graph segmented components for the models in the database; Page 49, Fig. 2, A factor graph showing multiplicity factor among the set of components of the table; the product is the table, with the factor graph) comprises: 
for each part of each product, computing one or more signatures that have a metric (page 49, FIG. 3, each parts of the table, Section 5.1, A factor graph showing multiplicity factor among the set of components of the table); 
for each pair of parts of the products having a common metric (page 49, Section 5.1, For every 3D model in the database, adjacency factor is that if a pair of components is very similar): 
defining an edge between the nodes representing the pair of parts (page 49, FIG. 3, edge connection between two parts of the table); and 
associating a type of relationship and a weight that is a value representing the distance between the values of the common metric (page 49, Section 5.1, To calculate adjacency factor between two components, we make use of the shape similarity between components in the assembly model are distributed into one component and the adjacent components of the other).
Since Abe/Yang teaches a method of assembling parts of a product, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above, as taught by Prakhar, as the prior arts are in the same application field of product assembly graph representation, and Prakhar further teaches graph based component value. By incorporating Prakhar into Abe/Yang would expand the utility of Abe/Yang’s system by allowing a factor graph showing adjacency factors among the set of components (Prakhar, Fig. 2).

Claim 12 is rejected under AIA  35 U.S.C §103 as being unpatentable over Abe et al. (US 20110273447 A1, hereinafter Abe) in view of Yang et al. (US 20150347572 A1, hereinafter Yang) and in view of Prakhar al. (“Assembly-based conceptual 3D modeling with unlabeled components using probabilistic factor graph”, hereinafter Prakhar, IDS document) and in view of Zhou et al. (US 20120047149 A1, hereinafter Zhou).

As to dependent claim 12, the rejection of claim 11 is incorporated. Abe/Yang/Prakhar does not teach the computer-implemented method of claim 11, wherein an edge is defined between the parts of a pair when the distance is greater that a minimal distance.
Zhou teaches:
an edge is defined between the parts of a pair when the distance is greater that a minimal distance (paragraph [0029], In the directed graph 100 as well as in the category graph 150, the nodes between which bidirectional edges 140 exist that exceed the defined threshold are indicated by dashed lines).
Since Abe/Yang/Prakhar teaches a method of assembling parts of a product, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an edge is defined between the parts of a pair when the distance is greater that a minimal distance, as taught by Zhou, as the prior arts are in the same application field of graph representation, and Zhou further teaches graph based connection. By incorporating Zhou into Abe/Yang/Prakhar would expand the utility of Abe/Yang/Prakhar’s system by allowing an accurate determination of closely related subjects (Zhou, paragraph [0029]).

Claim 21 are rejected under AIA  35 U.S.C §103 as being unpatentable over Abe et al. (US 20110273447 A1, hereinafter Abe) in view of Yang et al. (US 20150347572 A1, hereinafter Yang) and in view of Kawai et al. (US 20030107602 A1, hereinafter Kawai).

As to dependent claim 21, the rejection of claim 1 is incorporated. Abe/Yang does not teach the computer implemented-method of claim 1, wherein the method of assembling parts of the product includes assembling the parts of the product in computer aided design.
	Kawai teaches:
the method of assembling parts of the product includes assembling the parts of the product in computer aided design (paragraph [0033], A CAD drawing 12 of a product 11 includes a three-dimensional CAD data display as a detail view with shadow under normal rendering conditions. The CAD drawing 12 is drawn by assembling a predetermined part input by the user as an element of the product 11 in a predetermined order and to a predetermined position).
Since Abe/Yang teaches a method of assembling parts of a product, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above, as taught by Kawai, as the prior arts are in the same application field of product assembly application, and Kawai further teaches CAD based assembly. By incorporating Kawai into Abe/Yang would expand the utility of Abe/Yang’s system by allowing a CAD drawing of the product displayed on the display of the output device (Kawai, paragraph [0033]).


Allowable Subject Matter
Claims 5 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1, 11-14, cancellation of claim 20, and addition of claim 21. 
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive.

As to the 101 rejections for claims 1-19, and 21, examiner maintains the 101 rejection. The amendment of claim 1-19 such as “by the processor” does not fundamentally changes the claims “abstract idea” status. As explained in the 101 rejections for claims 1-19, this additional element of a generic computer with a processor only amount to mere instructions to apply the exception using a generic computer component to perform a method of assembling task. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 21 recites “Computer Aided Design” as a type of general application platform, but it still lacks how the CAD software is adopted for assembling the product, such as software interface operation steps.

As to the 103 rejections for claim 1, Applicant argues that combination of Abe in view of Yang does not teach the claim recited elements. Contrary as argued by the applicant, Abe teaches by Fig. 12B a graph connecting component parts, with the graph comprising nodes and edges between nodes, a node representing a part of the product to be assembled and an edge representing a relationship between a pair of parts represented by nodes (paragraph [0077]). Abe further teaches user selecting a component part by user selection (Fig. 7B, paragraph [0049]), with a part of the product to be completed by a bounding box since this could refers to a user mental thinking process (paragraph [0065]). The connection graph includes a node representing the selected part and one or more nodes that have the closest relationships to the node representing the selected part (FIG. 12B, FIG. 12C, paragraph [0077]). Abe does not teach identifying in the graph a node and one or more nodes that have the closest relationships to the node. As the combination prior art, Yang teaches identifying in the product graph a node by nodes matching, and identifying one or more nodes that have the closest relationships to the node (paragraph [0020], paragraph [0038]). Thus, Abe in view of Yang teaches claim 1 elements.

As to independent claims 13 and 14, the claim recites similar elements, the response is similar as above described in response to claim 1.

	As a conclusion, Abe in view of Yang teaches the amended independent claims 1, 13, and 14.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER N WELCH whose telephone number is (571)272-7212.  The examiner can normally be reached on M-T 5:30AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QI WAN/Examiner, Art Unit 2143                                                                                                                                                                                             
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143